DETAILED ACTION

This Office Action is a response to an application filed on 10/25/2021, in which claims 1-19 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 14 of U.S. Patent No 11,184,633. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant # 17/509,947
Patent # 11,184,633


A method of coding video data, the method comprising: 
A method of coding video data, the method comprising:
constructing a history-based motion vector prediction (HMVP) candidate history table that includes motion vector information of previously coded blocks that extend beyond adjacent neighboring blocks of a current block of the video data;
constructing a history-based motion vector prediction (HMVP) candidate history table that includes motion vector information of previously coded blocks that extend beyond adjacent neighboring blocks of a current block of the video data; 
constructing a motion vector predictor list;
constructing a motion vector predictor list;
adding a first subset of one or more HMVP candidates from the HMVP candidate history table to the motion vector predictor list, wherein adding the first subset of one or more HMVP candidates from the HMVP candidate history table comprises:
adding a first subset of one or more HMVP candidates from the HMVP candidate history table to the motion vector predictor list, wherein adding the first subset of one or more HMVP candidates from the HMVP candidate history table comprises:
comparing a first HMVP candidate from the first subset from the HMVP candidate history table to two entries in the motion vector predictor list and no other entries in the motion vector predictor list, wherein the two entries in the motion vector predictor list comprise an entry for a left neighboring block of the current block and an entry for an above neighboring block of the current block; and
comparing a first HMVP candidate from the first subset in the HMVP candidate history table to two entries in the motion vector predictor list and no other entries in the motion vector predictor list, wherein the two entries in the motion vector predictor list comprise an entry for a left neighboring block of the current block and an entry for an above neighboring block of the current block; and
adding the first HMVP candidate to the motion vector predictor list when the first HMVP candidate is different than both of the two entries in the motion vector predictor list; and
adding the first HMVP candidate to the motion vector predictor list when the first HMVP candidate is different than both of the two entries in the motion vector predictor list;

adding one or more HMVP candidates from a second subset of one or more HMVP candidates that follow the first subset of one or more HMVP candidates in the HMVP candidate history table to the motion vector predictor list without comparing the one or more HMVP candidates from the second subset with entries in the motion vector predictor list; and

coding the current block of video data using the motion vector predictor list.
coding the current block of video data using the motion vector predictor list.
	



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CE4: Simplification to History Based Motion Vector Prediction, sections 1 and 2.1) in view of Zhao (US 2020/0137398 A1, hereinafter Zhao2).

Regarding claim 1, Zhao discloses: A method of coding video data (see section 1, line 2), the method comprising: 
constructing a history-based motion vector prediction (HMVP) candidate history table that includes motion vector information of previously coded blocks that extend beyond adjacent neighboring blocks of a current block of the video data (see section 1, line 1-4); 
constructing a motion vector predictor list (see section 1, line 4-5); 
adding one or more HMVP candidates from the HMVP candidate history table to the motion vector predictor list (see section 1, line 4-6), wherein adding the first subset of one or more HMVP candidates from the HMVP candidate history table comprises: 
comparing a first HMVP candidate from the first subset from the HMVP candidate history table to two entries in the motion vector predictor list and no other entries in the motion vector predictor list (see section 2.1, the number of existing candidates to check is limited to 2); and 
adding the first HMVP candidate to the motion vector predictor list when the first HMVP candidate is different than both of the two entries in the motion vector predictor list (see section 1, line 5-7); and 
coding the current block of video data using the motion vector predictor list (see section 1, line 2). 
Zhao does not explicitly disclose: wherein the two entries in the motion vector predictor list comprise an entry for a left neighboring block of the current block and an entry for an above neighboring block of the current block. 
However, Zhao2 from the same or similar endeavor discloses: wherein the two entries in the motion vector predictor list comprise an entry for a left neighboring block of the current block and an entry for an above neighboring block of the current block (see Zhao2, paragraph 190 and Fig. 20B).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “the two entries in the motion vector predictor list comprise an entry for a left neighboring block of the current block and an entry for an above neighboring block of the current block” as taught by Zhao2 in the method taught by Zhao to improve redundancy and enhance efficiency by limiting redundancy check for addition to a merge list (see Zhao2, paragraph 15).
Regarding claim 2, the combination of Zhao and Zhao2 discloses: The method of claim 1, wherein adding the first subset of one or more HMVP candidates further comprises: 
comparing a second HMVP candidate from the first subset from the HMVP candidate history table to the two entries in the motion vector predictor list and no other entries in the motion vector predictor list (see Zhao, section 2.1); and 
adding the second HMVP candidate to the motion vector predictor list when the second HMVP candidate is different than both of the two entries in the motion vector predictor list (see Zhao, section 1, line 5-7, and section 2.1). 
Regarding claim 3, the combination of Zhao and Zhao2 discloses: The method of claim 1, wherein the adding the first subset of the one or more HMVP candidates comprises adding the first subset of the one or more HMVP candidates for the current block that is coded in one of a merge mode, an advanced motion vector prediction (AMVP) mode, or an intra block copy (IBC) merge mode (see Zhao, section 1, line 1-5). 
Regarding claim 4, the combination of Zhao and Zhao2 discloses: The method of claim 1, wherein constructing the motion vector predictor list comprises constructing the motion vector predictor list with motion information of one or more spatially neighboring blocks or collocated blocks (see Zhao2, paragraph 190). 
Regarding claim 5, the combination of Zhao and Zhao2 discloses: The method of claim 1, wherein coding the current block comprises decoding the current block (see Zhao2, paragraph 81), and wherein decoding the current block comprises: 
retrieving motion vector information from an entry of the motion vector predictor list (see Zhao2, Fig. 8); 
determining a motion vector for the current block based on the retrieved motion vector information (see Zhao2, Fig. 8); 
determining a prediction block based on the motion vector (see Zhao2, Fig. 8); and 
adding the prediction block to received residual information indicative of a difference between the prediction block and the current block to reconstruct the current block (see Zhao2, paragraph 73). 
Regarding claim 6, the combination of Zhao and Zhao2 discloses: The method of claim 1, wherein coding the current block comprises encoding the current block (see Zhao2, paragraph 68), and wherein encoding the current block comprises: 
determining a motion vector for the current block used for identifying a prediction block (see Zhao2, paragraph 73); 
signaling information indicative of an entry into the motion vector predictor list based on the determined motion vector for the current block (see Zhao2, paragraph 73); and 
signaling residual information indicative of a difference between the prediction block and the current block (see Zhao2, paragraph 73).

Regarding claims 7-12, claims 7-11 are drawn to a device having limitations similar to the method claimed in claims 1-6 treated in the above rejections. Therefore, device claims 7-12 correspond to method claims 1-6 and are rejected for the same reasons of anticipation as used above. 

Regarding claim 13, the combination of Zhao and Zhao2 discloses: The device of claim 7, wherein the device is a wireless communication device (see Zhao2, paragraph 486).

Regarding claims 14-19, claims 14-19 are drawn to a computer readable storage medium having limitations similar to the method claimed in claims 1-6 treated in the above rejections.  Therefore, computer readable storage medium claims 14-19 correspond to method claims 1-6 and are rejected for the same reasons of anticipation as used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483